—

oo OO NIN OO Om UR OD UN

Case 3:20-cv-00282-GMN-CLB Document 13 Filed 09/15/21 Page 1of 3

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

FERNANDO NAVARRO, Case No. 3:20-cv-00282-GMN-CLB

Plaintiff, ORDER
Vv.

BRIAN WILLIAMS et al.,

Defendanis.

 

This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §
1983 by a state prisoner. Plaintiff has submitted an application to proceed in forma
pauperis, (ECF No. 4). Based on the financial information provided, the Court finds that
Plaintiff is unable to prepay the full filing fee in this matter.

The Court entered a screening order on May 19, 2021. (ECF No. 5). The
screening order imposed a 90-day stay and the Court entered a subsequent order in
which the parties were assigned to mediation by a court-appointed mediator. (ECF Nos.
5, 8). The parties did not reach a settlement. (ECF No. 12). This case will proceed onto
the normal litigation track.

For the foregoing reasons, IT IS ORDERED that:

1. Plaintiffs application to proceed in forma pauperis (ECF No. 4) is
GRANTED. Plaintiff shall not be required to pay an initial installment of the filing fee. In
the event that this action is dismissed, the full filing fee must still be paid pursuant to 28
U.S.C. § 1915(b)(2).

2. The movant herein is permitted to maintain this action to conclusion without
the necessity of prepayment of any additional fees or costs or the giving of security
therefor,

3. Pursuant to 28 U.S.C. § 1915, as amended by the Prison Litigation Reform
Act, the Nevada Department of Corrections will forward payments from the account of

Fernando Navarro, #1171243 to the Clerk of the United States District Court, District of

 

 

 

 
—_—

oo ON OD om ke wD NY

Case 3:20-cv-00282-GMN-CLB Document 13 Filed 09/15/21 Page 2 of 3

Nevada, 20% of the preceding month's deposits (in months that the account exceeds
$10.00) until the full $350 filing fee has been paid for this action. The Clerk of the Court
will send a copy of this order to the Finance Division of the Clerk's Office. The Clerk will
send a copy of this order to the attention of Chief of Inmate Services for the Nevada
Department of Corrections, P.O. Box 7011, Carson City, NV 89702.

4, The Clerk of the Court shall electronically SERVE a copy of this order and
a copy of Plaintiff's complaint (ECF No. 6) on the Office of the Attorney General of the
State of Nevada by adding the Attorney General of the State of Nevada to the docket
sheet. This does not indicate acceptance of service.

5. Service must be perfected within ninety (90) days from the date of this order
pursuant to Fed. R. Civ. P. 4(m).

6. Subject to the findings of the screening order (ECF No. 5), within twenty-
one (21) days of the date of entry of this order, the Attorney General’s Office shall file a
notice advising the Court and Plaintiff of: (a) the names of the defendants for whom it
accepts service; (b) the names of the defendants for whom it does not accept service,
and (c) the names of the defendants for whom it is filing the last-known-address
information under seal. As to any of the named defendants for whom the Attorney
General’s Office cannot accept service, the Office shall file, under seal, but shall not serve
the inmate Plaintiff the last known address(es) of those defendant(s) for whom it has such
information. If the last known address of the defendant(s) is a post office box, the Attorney
General's Office shall attempt to obtain and provide the last known physical address(es).

7. If service cannot be accepted for any of the named defendant(s), Plaintiff
shall file a motion identifying the unserved defendant(s), requesting issuance of a
summons, and specifying a full name and address for the defendant(s). For the
defendant(s) as to which the Attorney General has not provided last-known-address

information, Plaintiff shall provide the full name and address for the defendant(s).

 

 

 

 
ocmUmwmlCOMUCUMULNlC SO OC BUDS

mM pe BP DR HM FH KH LH HB | FS | =] Ss | |S |S S| =
oOo ~I @ om bf © NH |= OD Oo ODO NN DW HF FF HO NY +

 

 

Case 3:20-cv-00282-GMN-CLB Document 13 Filed 09/15/21 Page 3 of 3

8. lf the Attorney General accepts service of process for any named
defendant(s), such defendant(s) shall file and serve an answer or other response to the
complaint (ECF No. 6) within sixty (60) days from the date of this order.

9. Plaintiff shall serve upon defendant(s) or, if an appearance has been
entered by counsel, upon their attorney(s), a copy of every pleading, motion or other
document submitted for consideration by the Court. If Plaintiff electronically files a
document with the Court’s electronic-filing system, no certificate of service is required.
Fed. R. Civ. P. 5(d)(1)(B); Nev. Loc. R. IC 4-1(b); Nev. Loc. R. 5-1. However, if Plaintiff
mails the document to the Court, Plaintiff shall include with the original document
submitted for filing a certificate stating the date that a true and correct copy of the
document was mailed to the defendants or counsel for the defendants. If counsel has
entered a notice of appearance, Plaintiff shall direct service to the individual attorney
nameéd in the notice of appearance, at the physical or electronic address stated therein.
The Court may disregard any document received by a district judge or magistrate judge
which has not been filed with the Clerk, and any document received by a district judge,
magistrate judge, or the Clerk which fails to include a certificate showing proper service
when required.

10. This case is no longer stayed.

DATED THIS 15thday of September 2021

 
 

 

 
